Citation Nr: 0525932	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  02-05 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability evaluation for post-
traumatic stress disorder (PTSD), in excess of 30 percent 
from November 21, 2000, 50 percent from September 3, 2003, 
and 70 percent from December 15, 2003, to include an earlier 
effective date.

2.  Entitlement to an earlier effective date than December 
15, 2003, for a total disability rating based on individual 
unemployability (TDIU).

3.  Entitlement to an earlier effective date than December 
15, 2003, for Dependents' Educational Assistance (DEA), under 
chapter 35, title 38, United States Code.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
March 1968.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

The Board remanded this case to the RO in May 2003 and 
December 2004.  The case was recently returned to the Board 
for appellate consideration. 


FINDINGS OF FACT

1.  Prior to June 26, 2002, the manifestations of PTSD 
produced mild disturbances of motivation and mood and some 
difficulty in establishing and maintaining effective social 
relationships.  

2.  From June 26, 2002, PTSD was manifested by serious 
symptoms that produced deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
and inability to establish and maintain effective 
relationships.  

3.  From September 3, 2003, the manifestations of PTSD alone 
rendered the veteran unable to obtain or maintain employment.

4.  From June 26, 2002, the manifestations of service 
connected disabilities including PTSD rendered the veteran 
unable to obtain or maintain employment; the disabilities 
were permanent in nature.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation for PTSD 
in excess of 30 percent prior to June 26, 2002, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.400, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2004).

2.  The schedular criteria for a 70 percent evaluation for 
PTSD from June 26, 2002, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.21, 
4.130, Diagnostic Code 9411 (2004).

3.  The schedular criteria for a 100 percent evaluation for 
PTSD from September 3, 2003, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9411 (2004).

4.  The criteria for a TDIU from June 26, 2002, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.400, 3.340, 4.16, 4.19 (2004).

5.  The criteria for entitlement to DEA from June 26, 2002, 
have been met.  38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. § 
21.3021 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted in 
November 2000, emphasized VA's obligation to notify claimants 
what information or evidence is needed in order for a claim 
to be substantiated, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The VCAA emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  A VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

In this case, however, the appeal arises not from a "claim" 
for an increased rating but rather from the RO's initial 
assignment of a disability rating upon awarding service 
connection for PTSD and subsequent decisions awarding a TDIU 
and DEA.  If, in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement (NOD) that 
raises a new issue, VA is required under section 7105(d) of 
the statute to take proper action and issue a statement of 
the case (SOC) if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-2003 (Dec. 22, 2003).

The RO did provide the veteran with the section 5103(a) 
notice in May 2001 regarding his claim for service connection 
for PTSD, prior to its initial decision on that claim in June 
2001.  In response to the veteran's NOD with the initial 
rating assigned and thereafter with the denial of a TDIU, the 
RO issued SOCs in which it informed the veteran of the laws 
and regulations relevant to his appeal of the initial rating 
and denial of a TDIU, and of the evidence which had been 
reviewed in each instance.  The RO also informed the veteran 
in the SOCs of the reasons for its rating determination and, 
in so doing, informed him what the evidence needed to show to 
satisfy his appeal for a higher rating and a TDIU.  
Accordingly, the Board concludes that the due process 
requirements concerning the veteran's appeal of the initial 
rating assigned for PTSD and earlier effective dates for 
initial staged ratings and for the TDIU and DEA have been 
fulfilled in this case.  VAOPGCPREC 8-2003.



Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. See also 
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(a), (b)(2) 
(providing that the effective date of an evaluation and award 
of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later, unless specifically provided on basis 
of facts found).

The criteria in the VA Schedule for Rating Disabilities for 
assessing the degree of disability for PTSD provides that a 
30 percent disability evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2003) is not restricted 
to symptoms provided in that diagnostic code.  Id. at 443.  
Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126.  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
[citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th ed. 1994)] 
(DSM-IV)].  GAF designations or "codes" ranging between 71 
to 80 reflect that, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument) and 
result in no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  DSM-IV at 32.  GAF codes 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.  Codes ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Designations from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  Codes ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The statute and regulations provide that a program of 
education or special restorative training to eligible persons 
of a veteran who has a disability evaluated as total and 
permanent in nature resulting from a service-connected 
disability. 38 U.S.C.A. § 3501; 38 C.F.R. §§ 20.3020, 
21.3021; see also 38 C.F.R. § 3.807.

It is the established policy of VA to accord veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities a 
TDIU.  38 C.F.R. § 4.16.  However, before a finding of total 
disability is appropriate there must be impairment of mind or 
body, which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. §§ 3.340(a)(1), 4.15.  The schedular threshold 
where less than total disability exists requires one service-
connected disability ratable at 60 percent or more.  If there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and the combined 
rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  In 
evaluating a veteran's employability, the Board cannot 
overlook the level of education he completed, his 
professional training and employment history.  38 C.F.R. §§ 
3.341, 4.16, 4.19.  


Analysis

Initial Evaluation of PTSD

The record in this case clearly shows a progression in the 
degree of disability manifested by service-connected PTSD 
over the course of the appeal period as reflected in the 
staged ratings.  VA treatment records and rating examinations 
were supplemented with private records that offered 
additional insight into the veteran's disability.  
Accordingly, the Board finds that the assignment of 
"staged" ratings is appropriate in this case.  Fenderson, 
12 Vet. App. at 126.  Concerning this, the Board notes that 
the veteran has been assigned a TDIU, based upon his combined 
service connected disabilities.  However this rating does not 
moot consideration of a higher schedular rating for PTSD 
during any period at issue, including any overlapping time 
period with the TDIU.  In this case the issues include the 
effective date for the TDIU and the initial evaluation of 
PTSD at 70 percent.  See VAOPGCPREC 6-99; Colayong v. West, 
12 Vet. App. 524, 537 (1999).  However, implicit in the 
initial evaluation of the PTSD is that the effective date of 
a staged rating, as it would apply to a separate period of 
time, may change based on facts found where additional 
evidence relevant to the rating period indicates such an 
adjustment is warranted.  

On VA examination in January 2001, there was evidence of 
social activity, and he described the typical psychiatric 
symptomatology associated with PTSD.  The VA examiner 
observed that the veteran's overall psychiatric 
symptomatology was mild and corresponded to a GAF of 70.  At 
that time there were no hospitalizations and he was not in a 
formal treatment program.  The examiner stated the veteran 
had functioned at a high level occupation and continued to 
function well with meaningful relationships.  This 
supplemented private clinical records dated in November 2000 
wherein the veteran denied a history of mental illness or 
feelings of depression and he reportedly was alert and 
oriented and showed an appropriate mood and affect.  An 
October 2001 private psychiatry assessment contained more of 
the typical manifestations associated with PTSD previously 
reported with his persistent symptoms being difficulty 
concentrating at times, irritability and hypervigilance.  No 
GAF score was reported although the clinician recommended a 
100 percent evaluation.  The record received from the Social 
Security Administration (SSA) contained a comprehensive 
psychology assessment early in 2001 that reported a GAF score 
of 71 and noted the veteran did not present with PTSD and did 
describe more experiences with irritability than anxiety.  

Thus, initially from November21, 2000, based on the initial 
VA evaluation and other contemporaneous records, PTSD is more 
nearly indicative of some difficulty in social, occupational, 
or school functioning, but the veteran was generally 
functioning pretty well, and had some meaningful 
interpersonal relationships, although he would have had 
difficulty in establishing and maintaining effective work and 
social relationships.  This picture is adequately compensated 
by the 30 percent evaluation since the mild symptoms 
contemplated in the GAF are represented in the examples 
listed in the 30 percent evaluation criteria for PTSD.  As 
noted previously it is not necessary that all the particular 
symptoms described in the rating criteria for a particular 
degree of disability be present, and it is evident from the 
examiner's summary that the level of impairment reflected by 
the veteran's presentation more nearly contemplated the 30 
percent evaluation.  Mauerhan, 16 Vet. App. at 442.  In 
addition, the SSA physical evaluation was interpreted as 
showing no impairment in work-related activity based on the 
examination and that he functioned fairly well from a 
physical standpoint.  The examiner felt the veteran's primary 
problem seemed more related to psychiatric reasons.  Thus 
viewed with the contemporaneous VA examination reports the 
Board concludes there is no basis for a TDIU at this point.  
The veteran had completed four years of high school.  He 
retired in 1998 having been a manager for a state motor 
vehicle agency where he had been employed for approximately 
35 years.  

The VA clinical reports show in June 2002 and March 2003 
there was a reference to a history of PTSD with some social 
anxiety symptoms, untreated.  His mood was good, he was 
pleasant and he did not display anxiety, although he 
mentioned this when being exposed to crowds.  However, a 
higher evaluation of 70 percent comports with the veteran's 
disability picture reflected initially on the evaluation of 
June 26, 2002.  This was a formal VA psychiatric evaluation, 
which is accorded more substantial probative weight than 
cursory outpatient notes.  The VA examiner described the 
veteran's PTSD manifestations as significant which was 
reflected in the GAF score of 50.  The veteran was advised 
that denial was an ineffective way of treating his symptoms, 
as he had not been involved in a therapy program or using 
medication.  He reported difficulty controlling irritability, 
periods of isolation and waking in severe panic.  He appeared 
guarded with a tearful affect and latency of responses.  The 
private psychiatry evaluation in June 2003 showed a 
heightened level of PTSD symptoms that were reported to cause 
clinically significant distress in social, occupational or 
other important areas of function and corresponded to a GAF 
score of 50-55.  The clinicians stated the symptoms would 
present him from obtaining or maintaining substantial gainful 
employment, a finding that is not incompatible with a 70 
percent evaluation. 

The Board believes that the June 2002 and subsequent 
evaluation in June 2003 viewed collectively depict a 
disability picture for this period best summarized as one of 
deficiencies in most areas and difficulty in adapting to 
stressful circumstances.  These records reflect a line of 
demarcation from the earlier evaluations and reasonably 
establish an increase in disability to the 70 percent level 
from June 2002.  The 50 percent evaluation contemplates a 
much less intensive psychiatric impairment, which recognizes 
difficulty in social and industrial adaptation and moderate 
symptoms.  From June 2002, the GAF was consistently no 
greater than 50 to 55, and the manifestations for that GAF 
score were compatible with serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning which are examples of characteristic symptoms 
that appear in the 70 percent criteria.  The narrative from 
both examinations reflects manifestations were observed that 
would be consistent with the impairment level contemplated in 
the GAF range.  His personal physician's report in October 
2002 regarding physical disabilities, with diabetes and 
ventricular hypertrophy service-connected disorders, when 
added to the increased impairment from PTSD warrant a TDIU 
and entitlement to DEA benefits from June 26, 2002, with a 
combined evaluation of 80 percent, on the basis of facts 
found.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.340, 3.400, 4.16, 
21.3021.   

Having determined that the veteran meets the criteria for the 
next higher evaluation of 70 percent for PTSD and entitlement 
to a TDIU and DEA assistance from June 26, 2002, with 
application of the applicable criteria, the Board must now 
determine whether PTSD is productive of a higher level of 
impairment than that contemplated in the assigned 70 percent 
evaluation.  As noted previously, the coexisting grant of a 
TDIU does not moot consideration of a higher schedular 
evaluation.  Concerning this, the Board finds that PTSD is 
productive of total social and industrial impairment from 
September 3, 2003.  The record shows the veteran experienced 
a further appreciable deterioration as reflected in an 
inability to function independently and PTSD symptoms alone 
rendering him incapable of gainful employment.  The extended 
evaluation in December 2003 showed a downward course with 
paranoid ideation, and increased depression and anger being 
reported.  Substantial interpersonal difficulties were noted 
in that he had impaired impulse control and was unable to 
function normally around family or other individuals.  As in 
the previous report that showed a GAF score of 45, the 
current opinion was that the veteran was not capable of 
gainful employment due to his PTSD, but the GAF score was 
reduced to 38.  

The Board concludes that the evidence shows that that level 
of disability more nearly approximating a 100 percent 
schedular evaluation was shown by September 3, 2003.  
Obviously, the treating clinicians felt that the veteran's 
PTSD symptoms showed a substantially poorer prognosis from 
the presentation in the earlier treatment summaries since the 
veteran's PTSD symptoms were now considered totally disabling 
alone and supported substantially reduced GAF scores of 45 
and 38, respectively.  Thus, the criteria for a 100 percent 
evaluation were more nearly approximated from September 2003.  
Although the extended evaluation in December 2003 showed a 
GAF score compatible with major impairment in several areas, 
the downward progression was unabated from three months 
earlier, and the manifestations were similar on the September 
2003 interview.  For the foregoing reasons, the Board finds 
that a 100 percent schedular evaluation is warranted for PTSD 
from September 3, 2003, as the criteria have been more nearly 
approximated from that date.  38 C.F.R. § 4.7.


ORDER

An initial disability evaluation for PTSD in excess of 30 
percent prior to June 26, 2002, is denied. 

An initial disability evaluation for PTSD of 70 percent from 
June 26, 2002, is granted, subject to the regulations 
governing the payment of monetary awards.

An initial disability evaluation for PTSD of 100 percent from 
September 3, 2003, is granted subject to the regulations 
governing the payment of monetary awards.

Entitlement to an effective date of June 26, 2002, for a TDIU 
is granted, subject to the regulations governing the payment 
of monetary awards.

Entitlement to an effective date of June 26, 2002, for DEA is 
granted, subject to the regulations governing the payment of 
such awards.



                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


